Grant, J.
(after stating the facts). 1. The proceedings of the. council were regular. The resolution published distinctly stated the proposition upon which the voters were to cast their ballots. It was a special election. No other proposition was before the voters. It had been fully discussed in newspapers and by citizens. Every voter who went to the polls must have known that the sole proposition for him to vote upon was the authorization of a loan of $29,000 for sewer purposes. The voters did not see the ballots until election day and probably at the polling places when they went to vote. The ballot- then placed in their hands informed them that in accordance with the resolution of the common council they were to vote for a loan of $29,000. The purpose for which that loan was to be made did not appear upon the ballots. It cannot be conceived that the words “for sewer purposes ” would have given the voters any information other than that already possessed by them before going to the polls. That provision of the charter above quoted, requiring the ordinance or resolution of the council to distinctly state the purpose of the expenditure, was fully complied with. By mistake of someone the exact form of the ballot was not followed. There is no possibility or claim that any voter was misled or prejudiced by the mistake. The object of the above provision of the statute is to notify the voters of the proposition to be voted upon at the future specified time so that they may have ample time for consideration and discussion. The money to be received from the loan was for one purpose only, and could not be diverted to any other purpose. The omission of the words “for sewer purposes,” from the ballot must, *330under the circumstances, be held not to have vitiated the election.
People v. Township Board of Woodhull, 14 Mich. 28, is not in point here. The circumstances in that case are entirely different. The petition was held to be too general. It did'not enable the court, by a statement of the specified purpose for which the advances were made, to judge whether they came within the provisions of the act. This disposed of the case. The court used the following language:
‘c The question voted upon goes back over the whole ' time from the beginning of the war, without any of the restrictions or limitations provided in the act, and would apply as well to moneys advanced for bounties to drafted men, and to the cases prohibited by the proviso, as to any others. It would cover any incidental expenses in going to the provost marshal’s office and returning, and the time spent there in getting the rolls corrected, or any other incidental expenses as to bounties or advances for bounties. This vote affords, therefore, no evidence what the vote of the electors would have been upon the question really authorized to be submitted.”
In the present case the statute of the State has been fully complied with by the common council, and there is no room for any uncertainty from the defect in the ballot. See, also, Thomas v. Kent Circuit Judge, 116 Mich. 106 (74 N. W. 381), and authorities cited in Bauer v. Township Board of Denmark, post, 395 (122 N. W. 121).
2. It would be unnecessary in this case to decide the other two questions, but as they may again arise, and are fully discussed, we will determine them. The proposition was carried by the required two-thirds vote of the legal votes east. Complainant does not contend that the 55 votes were improperly rejected, but insists that the legal electors voted these ballots, and therefore they should be counted in estimating the two-thirds vote. In other words, he insists that these votes were valid for one purpose, but void for all others. The position is untenable. The statute *331makes all such votes void. A void vote is of no more effect than no vote. The case is the same as it would be if only 506 electors had voted.
3. The statute contains six sections providing taxes for different purposes, and prescribing a limit of taxation in each case. 1 Comp. Laws, §§ 2852-2857, inclusive. Section 2873 reads as follows:
“Should any greater amount be required in any year for the purchase of grounds for erecting public buildings or for other necessary corporate purposes than can be raised by the council under the foregoing provisions of this chapter, such amount may be raised by tax or loan, or partly by tax and partly by loan, if authorized by a two-thirds vote of the electors voting upon the question at any annual or special village election. The amount that may be voted or raised in any year, under the provisions of this section, shall not exceed two per cent, of the assessed valuation of the property in the village as shown by the last preceding tax roll made therein.”
The 2 per cent, limit in this section applies to the purpose provided in that section. That limit had not been reached. The 2 per cent, does not include all the taxes mentioned in the other sections.
The decree is affirmed.
Blair, C. J., Montgomery, Ostrander, and Hooker, JJ., concurred.